DETAILED ACTION
This Notice of Allowability is in response to application filed on October 31, 2018. Claims 1-20 are pending of which claims 1, 11 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2018 and October 21, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Osterweil et al. (US 2018/0139229), Wang (US 2015/0373039) and Sipple (US 2015/0101053).
Osterweil et al. teaches a method for profiling domain name service (DNS) traffic. The method includes receiving DNS transaction data that is associated with DNS logging operations performed by a DNS server; determining a score based on the DNS transaction data and at least one scoring criteria; evaluating the score based on at least one profiling criteria to generate a profiling result; and performing one or more 
Wang teaches Entity group behavior profiling. An entity group is created that includes multiple entities, where each entity represents one of a user, a machine, and a service. A behavior profile is created for each one of the entities of the entity group. The behavior of each of one of the entities of the entity group is monitored to detect behavior change.
Sipple teaches determining one or more features from one or more network transfers among a plurality of network entities, determining a baseline behavioral profile of the plurality of network entities based on the one or more features; and determining at least one malicious network entity from among the plurality of network entities based on a systematic deviation from the baseline behavioral profile of at least one of the one or more features.
Osterweil et al., Wang and Sipple, either taken by itself or in any combination, fail to disclose or suggest limitation “generating a watch list of servers from the user group that control access to a new resource from the user, based at least in part on the domain name; establishing a baseline behaviour for a client device based at least in part on a first access and a last access to at least one server in the watch list of servers during a time to live period associated with the user group; when the service log includes a true network address, adding the true network address and a correlated domain name to the baseline behaviour;” in combination with other limitations as recited by independent claim 1. 

None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANG DO/Primary Examiner, Art Unit 2492